Title: To James Madison from John Gavino, 18 October 1803
From: Gavino, John
To: Madison, James


					
						No. 135
						Sir
						Gibraltar 18th. October 1803
					
						I have the honor of referring to my last No. 134, & Congratulate you on the Settlement with Morrocco, as to doubt Comodor Prible & Collonel Lear informs you.
						I herewith transmit you Copy of a Letter from Consul OBrien of Algier dated 14th. Ulto. to which referr.  I have the honor to be with respect, Sir Your most obedt. & most hl. Sert.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
